Hammond, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus by Judge Cullen of the Supreme Bench of Baltimore City. Petitioner was tried and convicted on a narcotics charge in the Criminal Court of Baltimore and sentenced to five years in the Maryland State Penitentiary on November 13, 1956.
The contentions of the petitioner follow: (1) that he was illegally arrested; (2) that he was afforded no preliminary hearing; (3) that he was not allowed bail; and (4) that he did not receive a fair trial.
The petition contains little more than a review of the facts which were submitted to the jury. Habeas corpus cannot be used to re-try a criminal case. Canter v. Warden, 207 Md. 616, 617.
Legality of arrest and failure to grant petitioner a preliminary hearing are matters to be raised on appeal and do not constitute grounds for the issuance of habeas corpus. Spence v. Warden, 204 Md. 661, 662; Hickman v. Warden, 203 Md. 668, 669.
Petitioner’s contention concerning bail is without merit. Judge Cullen, in denying the writ of habeas corpus in the lower court, states: “The records of the Criminal Court show that bail of'three thousand dollars was set for the petitioner by one of the Judges of the Supreme Bench * (* *625In any event, after conviction the denial of bail will not support the writ of habeas corpus. Daisey v. Warden, 203 Md. 653, 654.

Application denied, with costs.